Citation Nr: 0816514	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than February 
28, 2005, for the grant of service connection for bilateral 
hearing loss.

 2.  Entitlement to an effective date earlier than February 
28, 2005, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In that decision, the RO granted service 
connection and assigned a 10 percent rating for bilateral 
hearing loss and a 10 percent rating for tinnitus, effective 
February 28, 2005.


FINDINGS OF FACT

1.  The veteran filed an original claim for service 
connection for hearing loss and for tinnitus that was 
received by the RO on February 28, 2005.

2.  In a July 2005 rating decision, the veteran was awarded 
service connection for bilateral hearing loss and for 
tinnitus, effective February 28, 2005, the date the claim was 
filed.


CONCLUSIONS OF LAW

1.  An effective date earlier than February 28, 2005, for the 
grant of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.157, 3.400 (2007).

2.  An effective date earlier than February 28, 2005, for the 
grant of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.157, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

In this respect, through a March 2006 notice letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate his claims.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, the Board finds that "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  In that 
connection, the Board notes that in March 2006, the RO 
provided the veteran notice regarding the assignment of 
effective dates and disability rating elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Following the RO's issuance of the March 2006 notice letter 
to the veteran, his claim was re-adjudicated in May 2006 and 
October 2006.  Consequently, the Board does not find that any 
late notice in this case requires remand to the RO under the 
VCAA, and the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Otherwise, 
nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The veteran's service medical records were requested 
from the National Personnel Records Center (NPRC), in St. 
Louis, Missouri.  Unfortunately, the NPRC determined in March 
2005 that the veteran's records were likely destroyed by fire 
in 1973 and could not be reconstructed.  A formal finding of 
unavailability was entered in May 2005.  Otherwise, relevant 
post-service medical evidence from the veteran's treatment at 
the Tomah VA Medical Center (VAMC) in Tomah, Wisconsin, has 
been obtained by the RO, and the veteran has submitted 
private medical evidence.  The Board acknowledges that the 
veteran claims to have been given hearing aids by the VAMC in 
the 1980s and 1990s and contends that he was given a hearing 
test at the Tomah VAMC.  To that end, the RO confirmed with 
the veteran's wife in May 2005 that the hearing test was 
"four or five years ago" and subsequently requested records 
through February 2000, none of which reflect a hearing test 
given at the VAMC.  Further, records from the veteran's 
claimed 1980s and 1990s visits to the VAMC to receive hearing 
aids are not of record.  Regardless, as will be explained 
below, these records would not constitute the initiation of a 
claim for benefits as informal claims under 38 C.F.R. § 3.157 
and are thus immaterial to the claims at hand, which were 
initiated in February 2005.  The veteran has otherwise not 
indicated that there are any outstanding records relevant to 
the claims on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The veteran is seeking an effective date prior to February 
28, 2005, for the award of service connection for bilateral 
hearing loss and for tinnitus.  

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.

When a claim has been filed that meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims-formal and informal-
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

The Board notes that during the pendency of the veteran's 
appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph 
relates to receipt of new and material evidence received 
during an appeal period or prior to an appellate decision, or 
received after a final disallowance, which does not affect 
the veteran's claims.  There are no other substantive changes 
to 38 C.F.R. § 3.400(q) that may have an effect on the 
veteran's pending claims.

Here, the veteran separated from service in January 1946, and 
no claim for entitlement to service connection for bilateral 
hearing loss or for tinnitus was received in the first year 
after service separation.  On February 28, 2005, the RO 
received the veteran's formal claim for entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  A June 2005 VA audiological examination diagnosed 
the veteran with bilateral sensorineural hearing loss and 
tinnitus and included an opinion that it was at least as 
likely as not that the disabilities were related to the 
veteran's service.  In July 2005, the RO granted entitlement 
to service connection for bilateral hearing loss and for 
tinnitus, effective February 28, 2005. Accordingly, the 
current effective date of February 28, 2005, the date of 
claim, is proper, unless an informal claim was received by 
the RO prior to that date.

The veteran contends that the effective date of those awards 
should be, alternately, the date of discharge from service in 
January 1946; the date he first received hearing aids from VA 
in the 1980s; or the unspecified date on which he contends he 
initially filed a claim for service connection for bilateral 
hearing loss and for tinnitus.  

The Board notes initially that VA has an obligation to 
interpret claims liberally.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) (holding that VA's duty to assist includes a 
liberal reading of the veteran's submitted documents or 
testimony).  But VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998) (holding that before VA can adjudicate an 
original claim for benefits, the veteran must submit a 
written document identifying the benefit and expressing some 
intent to seek the benefit).

Here, the veteran's service medical records are unavailable.  
Relevant post-service medical records indicate that the 
veteran reported hearing loss to his VAMC treatment provider 
in December 1998 and was examined by a private audiologist in 
April 1997 and again in February 2002, at which examinations 
he was found to have bilateral sensorineural hearing loss.  
The veteran was noted in January 2003 to have "a minimal 
degree of hearing loss" during a visit to the VAMC and 
requested hearing aids from his VAMC treatment provider in 
May 2003.  In June 2005, he was provided a VA examination, at 
which time he reported to the examiner that he complained at 
the time of his discharge from service that he had trouble 
hearing and was told to "go to the VA."  

The veteran has also stated that he "thought a claim was 
being taken care of" at the time of his discharge from 
service and again when he was issued hearing aids by VA in 
the 1980s and again in the 1990s.  He also references an 
earlier claim, which he states was denied due to the 
destruction of his service medical records in the 1973 fire.  
To that end, the Board notes that the veteran's claims file 
contains both a December 1950 declaration of marital status 
and an October 1992 records request form seeking the 
veteran's service medical records from the NPRC.  However, 
there is no indication whatsoever in the file that either 
form was filed in conjunction with a claim for benefits for 
hearing loss, tinnitus, or any other disability.  There is, 
in fact, no indication whatsoever in the veteran's claims 
file prior to the February 28, 2005, claim for benefits that 
the veteran intended to seek service connection either for 
bilateral hearing loss or for tinnitus.

The Board notes that the veteran reported to the VA examiner 
that, when he complained of hearing loss at the time of his 
discharge from service, he was told to seek help from VA.  
There is no indication in the file, however, that he did so; 
no claim for benefits was filed within one year of his date 
of separation.  He is thus not entitled to an effective date 
of the day after his discharge from service under 38 C.F.R. § 
3.400.  Further, although the veteran reported having 
received hearing aids from VA in the 1980s and the 1990s, 
there is no evidence in the file that he sought service 
connection for his disabilities at that time.  Relevant 
regulations specify that VA examination or hospitalization 
records will constitute claims, but only when a formal claim 
has been previously allowed, or disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157.  Here, no record of a prior claim 
is on record; therefore, the veteran's prior requests for 
hearing aids from VA do not constitute informal claims 
warranting an earlier effective date.  Similarly, although 
the Board acknowledges the presence in the veteran's claims 
file of a records request form dated in October 1992, there 
is no evidence to suggest that this request was made pursuant 
to any claim for benefits.  The only such evidence is the 
veteran's statement that he previously was informed, at an 
unspecified date, that he was ineligible for benefits due to 
the destruction of his records in the 1973 NPRC fire.  As 
there is no formal claim or other written evidence in the 
file to support this contention, the Board must conclude that 
no such claim was made prior to the filing of the present 
claim in February 2005.

The Board thus finds that no earlier claim for entitlement to 
service connection for bilateral hearing loss or for tinnitus 
was received prior to February 28, 2005.  Nothing in the 
evidence of record evinces an intent by the veteran to raise 
a claim for entitlement to service connection for bilateral 
hearing loss or for tinnitus prior to that date.  Even on his 
February 2005 claim the veteran affirmatively indicated that 
he had not previously filed a claim with VA.  Such a 
statement is consistent with the record in the claims file, 
which is devoid of any earlier claim.  The Board therefore 
gives greater weight to the absence of any showing of an 
earlier claim.  Accordingly, it may not be said that a claim 
of service connection for bilateral hearing loss or for 
tinnitus was filed earlier, either explicitly or by 
implication.  An effective date prior to February 28, 2005, 
is therefore not warranted.

Therefore, while the veteran contends that the effective date 
for the grant of service connection for bilateral hearing 
loss and for tinnitus should be earlier than February 28, 
2005, the record presents no evidentiary basis for the 
assignment of an earlier effective date.  As noted above, the 
effective date for a claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Here, the Board finds that the date the 
claim was filed, February 28, 2005, controls.  There is no 
evidence to suggest that the veteran filed a formal or 
informal claim for service connection for bilateral hearing 
loss or for tinnitus either at the time of his discharge from 
service or at the time he was provided hearing aids by VA.  
The governing legal authority is clear and specific, and VA 
is bound by it.  As such, the claims for earlier effective 
dates are denied.


	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to February 28, 2005, for the grant 
of service connection for bilateral hearing loss is denied.

An effective date prior to February 28, 2005, for the grant 
of service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


